Citation Nr: 1623397	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for eye disorder (claimed as vision loss).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2015, the Board remanded the claims for service connection for eye disorder (claimed as vision loss) and corneal scars (claimed as scars on the eyes).  During remand status, the RO granted the claim for service connection for corneal scars.  This is considered a full grant of the benefit sought on appeal and, therefore, there remains no controversy for the Board's consideration in that matter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Other than corneal scars, a vision disability etiologically related to disease or injury incurred in service is not shown.



CONCLUSION OF LAW

The criteria for service connection for vision disability, claimed as vision loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter dated in May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  The Board finds that the VA examination and medical opinion are adequate insofar as they include an evaluation of the Veteran's eye problems and an opinion supported by a complete rationale.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for vision loss.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for eye disorder (claimed as vision loss).  No vision defect or impairment is shown in service, to include cataracts, and the post service findings for cataract are not etiologically related to service, to include ocular injury.

STRs show no complaints or findings for abnormal eye or vision pathology.  Report of separation examination shows that no ophthalmoscopic or pupil evaluation was performed, but that vision was 20/20 in both eyes and there were no defects of the eyes shown.  STRs are silent for any treatment related to injury, including injury to the eyes with retained metallic fragments.  More than 50 years after service separation, the Veteran submitted a claim for VA compensation for eye disorders.  See VA Form 21-4138 (January 2013).  In support of the claim, VA received a December 2012 private ophthalmologic report showing that the Veteran was treated for early cataracts, myopic shift due to cataracts, and old corneal scars in the periphery associated with metallic foreign bodies. The examiner stated that the old corneal scars were likely due to history of metallic foreign body or bodies removal while in the military.

Report of VA examination dated in October 2015 reflects diagnoses for left eye corneal opacity and bilateral age related cataract.  The examiner obtained a medical history that included a history of ocular trauma to the left from metallic fragments hitting the eye in 1952.  The Veteran denied vision loss due to that event in 1952.  While the examiner found corneal scars secondary to foreign body removal, he indicated that this did not result in decrease in visual acuity or other visual impairment.  But rather, he determined that bilateral senile cataracts were responsible for decreased visual acuity.  The examiner opined that corneal scars were likely related to removed foreign bodies.  However, the "etiology of senile cataracts are due to aging processes of the crystalline lens of the eye" and have no relation to the traumatic event in service.  He further stated that senile cataracts were not incurred while the Veteran was on active duty.

The Board accepts that the Veteran is competent to report his experiences, injuries, and treatment.  However, he is not competent to attribute any disease process shown during this appeal to his eye injury decades earlier in service as he lack any medical expertise and the etiology is not susceptible to lay observation given the condition was first manifested years after the injury that the Veteran speculates caused his problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Board assigns greater probative value to the STRs that show no complaints or findings for defective vision and the negative VA medical opinion dated in October 2015.  The VA medical opinion is highly probative and more probative than the Veteran's unsubstantiated belief because it was prepared by skilled, neutral medical professional after evaluating the Veteran.  Also, the 2014 VA medical opinion is more probative than the Veteran's opinion as it included a review of the claims file, a complete medical history, and a medical rationale supporting the opinion.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for eye disorder (claimed as vision loss) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


